         Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 1 of 10 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    WAHEED ERVIN, individually, and on behalf              )
    of others similarly situated,                          )
                                                           )   Case No. ________________
                            Plaintiff,                     )
                                                           )   Removal from the Circuit Court of Cook
    v.                                                     )   County, Illinois
                                                           )
    JERNBERG INDUSTRIES, LLC and AMERICAN                  )   Case No.: 2020CH05318
    AXLE & MANUFACTURING, INC.,                            )
                                                           )
                            Defendants.                    )

                                         NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§1331, 1332, 1367, 1441 and 1446, Defendants JERNBERG

INDUSTRIES, LLC (“Jernberg”) and AMERICAN AXLE & MANUFACTURING, INC. (“American Axle”)

(collectively, “Defendants”), remove to the United States District Court for the Northern District

of Illinois, Eastern Division, the civil action pending against it in the Circuit Court of Cook County,

Illinois, Chancery Division1. In support of removal, Defendants state as follows:

          1.      Plaintiff Waheed Ervin (“Plaintiff” or “Ervin”) filed a three-count Class Action

Complaint (“Complaint”) alleging violations of the Biometric Information Privacy Act (“BIPA”)

in the Circuit Court of Cook County, Illinois on August 10, 2020. The lawsuit is styled Waheen

Ervin, individually, and on behalf of all others similarly situated v. Jernberg Industries, LLC and

American Axle & Manufacturing, Inc., Case No. 2020 CH 05318 (the “State Court Action”).

          2.      Pursuant to 28 U.S.C. §1446(a), a “copy of all process, pleadings, and orders served

upon … defendants” in the State Court Action is attached hereto as Exhibit A.




1
 Given that this Notice of Removal is filed by both Jernberg and American Axle, all Defendants consent to the removal
of this action.
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 2 of 10 PageID #:2




       3.      Jernberg was served with the Summons and Complaint on August 19, 2020. See

Ex. A. American Axle was served with the Summons and Complaint on August 24, 2020. Id.

       4.      This Notice of Removal is filed within 30 days of the date that Jernberg was served

and is accordingly timely. 28 U.S.C. §1446(b)(1); see Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 354 (1999) (recognizing that the notice of removal clock does not

run until a party has been served with the summons and complaint under applicable state law).

                                        VENUE IS PROPER

       5.      The Circuit Court of Cook County, Illinois, is located within the United States

District Court for the Northern District of Illinois, Eastern Division.       28 U.S.C. §93(a)(1).

Therefore, venue is proper in this Court because it is the “district and division embracing the place

where such action is pending.” 28 U.S.C. §1441(a).

  SECTION 301 PREEMPTION CONFERS FEDERAL QUESTION JURISDICTION ON THIS COURT

       6.      Plaintiff’s BIPA claims are completely preempted by Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. §185, and therefore arise under federal law

conferring federal question jurisdiction on this Court. See Franchise Tax Bd. of State of Cal. v.

Construction Laborers Vacation Trust Fund of So. Cal., 463 U.S. 1, 24 (1983); Caterpillar Inc. v.

Williams, 482 U.S. 386, 393 (1987); 28 U.S.C. §1331.

       7.      “Section 301 preempts claims directly founded on or ‘substantially dependent on

analysis of a collective-bargaining agreement.’” Atchley v. Heritage Cable Vision Assocs., 101

F.3d 495, 498 (7th Cir. 1996). “If the resolution of a state law claim depends on the meaning of,

or requires the interpretation of, a collective bargaining agreement, the application of state law is

preempted and federal labor law principles must be employed to resolve the dispute.” Id. at 499.

“In sum, if it is necessary to interpret express or implied terms of a CBA, a state law claim is




                                                 2
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 3 of 10 PageID #:3




completely preempted by § 301, the claim is deemed federal in nature from its inception, and the

complaint is deemed one that defendant can remove.” Id.

       8.     In Miller v. Southwest Airlines Co., 926 F.3d 898, 904 (7th Cir. 2019), the Seventh

Circuit consolidated two appeals that contended United Airlines and Southwest Airlines violated

BIPA. The Seventh Circuit affirmed the lower court decisions that the plaintiffs’ BIPA claims

were preempted by the Railway Labor Act (“RLA”) and unequivocally concluded that the claims

“are topics for resolution by an adjustment board rather than a judge” and “the board must make

that decision and supply any appropriate remedy.” Although Miller applied the RLA, the U.S.

Supreme Court has held that the preemption standard is essentially the same under the LMRA.

See Hawaiian Airlines v. Norris, 512 U.S. 246, 260 (1994).

       9.     Under nearly identical circumstances as this case, several district courts have

applied Miller in holding that BIPA claims are federally preempted by Section 301 of the LMRA.

Peatry v. Bimbo Bakeries USA, Inc., 2020 WL 919202, *3-4 (N.D. Ill. Feb. 26, 2020), dismissed

plaintiff’s BIPA claims as preempted by Section 301 of the LMRA because plaintiff should have

raised these allegations through the grievance and arbitration provision of the CBA governing her

terms of employment. Gray v. The University of Chicago Medical Ctr., Inc., 2020 WL 1445608,

*4 (N.D. Ill. Mar. 25, 2020), also dismissed plaintiff’s BIPA claims because they “require

interpretation of the CBA – at the very least its management rights clause.” Specifically, Gray

held that “[p]laintiff’s claims under BIPA are preempted by Section 301 of the LMRA and must

be dismissed” because plaintiff did not “exhaust [her] administrative remedies before bringing

suit.” Gray at *4-5. Fernandez v. Kerry, Inc., 2020 WL 1820521, *5 (N.D. Ill. April 10, 2020),

cited to Miller in finding that “plaintiffs’ BIPA claim is preempted by §301 of the LMRA.”

Likewise, Crooms v. Southwest Airlines Co., 2020 WL 2404878, *3-7 (N.D. Ill. May 12, 2020),




                                               3
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 4 of 10 PageID #:4




reaffirmed Miller in holding that plaintiffs’ BIPA claims are preempted by the analogous RLA

because the question of consent by the union is for the adjustment board.

       10.     According to records maintained by Jernberg, Plaintiff was a member of United

Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

International Union (“USW” or the “Union”) throughout his employment with Jernberg and

throughout his tenure was covered by a collective bargaining agreement (“CBA”) between the

Union and Jernberg. (See Exhibit B, Declaration of Linda Jarbo (“Jarbo Decl.”) ¶¶8, 10, 13.)

       11.     At all times relevant to the Complaint, the Union was the “sole and exclusive

collective bargaining agency” for Plaintiff for purposes of collective bargaining with Jernberg.

(Ex. B, Decl. ¶10, citing Exhibit 1, Article II, Section 1.)

       12.     The CBA expressly recognizes Jernberg’s management rights by providing:

               Section 1. Subject to the provisions of this Agreement, the
               management of the works and the direction of the working forces,
               including the right to hire, suspend or discharge for just cause and
               the right to relieve employees from duty because of lack of work, or
               other legitimate reasons, are vested in the Company, provided,
               however, that this will not be used for purposes of discrimination
               against any employee because of his Union activities.

               Section 2. The type of products to be manufactured, the location of
               the plants, the schedules of production, the methods of processes,
               means of manufacturing, and free access to its properties, at all
               times, are Management’s prerogative. …

(Ex. B, Jarbo Decl. ¶11, citing Exhibit 1, Article V – Management.)

       13.     The analysis of whether Jernberg satisfied BIPA’s policy, notice and consent

requirements necessitates interpretation of the CBA’s language concerning Jernberg’s right to

manage and direct its workforce, determine policies and procedures and to determine the methods

and means by which its operations are to be carried out. Specifically, the analysis requires a

determination of whether the CBA’s specification of Jernberg’s rights to manage and direct its



                                                  4
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 5 of 10 PageID #:5




workforce and determine the methods and means by which its operations are carried out constitute

a sufficient written notice and release from plaintiff’s “legally authorized representative” under

BIPA. 740 ILCS 14/15(b)(3).

       14.     Like the CBAs in Miller, Peatry, Gray, Fernandez and Crooms, the CBA at issue

here contains a broad management rights clause and establishes a grievance procedure that

culminates in arbitration before an “umpire”/arbitrator selected either by agreement or by striking

arbitrators from a list provided by the Federal Mediation and Conciliation Service. (Ex. B, Jarbo

Decl. ¶12, citing Exhibit 1, Article XIII, Section 1.)

       15.     The “Seventh Circuit has concluded that it is not possible to resolve a BIPA dispute

over fingerprint timeclocks without reference to the collective bargaining agreement.” Because

Ervin’s BIPA claim “necessarily requires interpretation of the collective bargaining agreement,”

it is preempted by §301 of the LMRA. This Court has original jurisdiction over the claim, and the

case is removable. See Fernandez, 2020 WL 1820521 (denying plaintiffs’ motion to remand); see

also Atchley, 101 F.3d at 498-99.

                    ALL REQUIREMENTS FOR CAFA JURISDICTION ARE MET

       16.     A “class action” under CAFA includes “any civil action” that is removed to a

district court of the United States that was originally filed under a “State statute or rule of judicial

procedure authorizing an action to be brought by 1 or more representative persons as a class

action.” 28 U.S.C. §1332(d)(1)(B). Here, the Complaint alleges BIPA claims on behalf of a

putative class of “All individuals working for any Defendant in the State of Illinois who had their

handprints collected, captured, received, obtained, maintained, stored or disclosed by any

Defendant during the applicable statutory period.” (Ex. A, Compl. ¶55.) Therefore, this action is

properly considered a “class action” under CAFA.




                                                   5
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 6 of 10 PageID #:6




       17.     CAFA’s minimal diversity requirement is also met.             28 U.S.C. §1332(d)(2).

Plaintiff is a citizen of Illinois. (Ex. A, Compl. ¶13.) Defendants are citizens of Illinois, Michigan,

and Delaware. (Ex. B, Jarbo Decl. ¶¶4-5.)

       18.     A limited liability company (“LLC”) is a citizen of any state in which an LLC

member is a citizen. Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). Jernberg is a

Delaware LLC whose principal place of business is in Illinois. Its sole member is a citizen of

Delaware. (Ex. B, Jarbo Decl. ¶4.)

       19.     American Axle is incorporated in Delaware with its headquarters and principal

place of business located in Detroit, Michigan. (Ex. B, Jarbo Decl. ¶5.) See Graff v. Leslie

Hindman Auctioneers, Inc., 299 F.Supp.3d 928, 933 n.2 (N.D. Ill. 2017) (“… ‘a corporation shall

be deemed to be a citizen of every State . . . by which it has been incorporated and the State . . .

where it has its principal place of business.’”) (citing 28 U.S.C. §1332(c)(1)).

       20.     The “matter in controversy” aggregated across the claims of the purported class

members also satisfies CAFA. 28 U.S.C. §1332(d)(6). Plaintiff alleges that he was employed

from June of 2013 to May of 2016. (Ex. A, Compl. ¶42). He further alleges that during his

employment, he “was required to scan his handprint each time he clocked in for work and clocked

out” and that “all of [Defendants’] hourly workers” did the same. (Id. ¶¶33, 45.) Since Plaintiff

seeks $1,000 to $5,000 in statutory damages for each alleged violation of BIPA, it is plausible that

he seeks to recover that amount each time he used the handprint scanner while employed.

       21.     If we conservatively assume two scans per day x 20 days worked per month x 24

months x $1,000 per scan, Plaintiff’s purported damages are $960,000. See Peatry v. Bimbo

Bakeries USA, Inc., 393 F. Supp. 3d 766, 769 (N.D. Ill. 2019) (counting each scan as a separate

violation only for purposes of determining whether the jurisdictional threshold is met because the




                                                  6
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 7 of 10 PageID #:7




allegations suggested that a violation occurred every time the plaintiff and putative class members

clocked in and out of work).

       22.     The Complaint does not specify a damages figure or plead any amount sought. It

estimates that the putative class “exceeds fifty (50) individuals” (Ex. A, Compl. ¶57.) The

Complaint further alleges, at a minimum, five BIPA violations per individual and seeks statutory

damages of $5,000 per intentional or reckless violation, or statutory damages of $1,000 per

negligent violation, in addition to attorneys’ fees. (Ex. A, Compl. ¶¶57, 72-74, 82-83, 85, 94-95,

Prayer for Relief (C).); 740 ILCS 14/20.

       23.     Jernberg has determined that it employed at least 300 “hourly employees” during

the time period alleged in this lawsuit. (Exhibit B, Jarbo Decl. ¶14.) Thus, the “matter in

controversy” aggregated across the putative class plausibly exceeds $5,000,000. (Five violations

per individual x $5,000 per violation x 300 individuals = $7,500,000.)

       24.     The matter in controversy requirement is also met if Defendants apply the

Complaint’s hand scan theory of damages. If we conservatively assume 14 days worked per

individual x 300 individuals x two scans per day x $1,000 per scan, that is $8,400,000, which

plainly exceeds the CAFA matter in controversy requirement. (Ex. B, Jarbo Decl. ¶¶14.)

       25.     Defendants deny the validity and merit of Plaintiff’s BIPA claims. But, for

purposes of setting forth grounds for this Court’s jurisdiction, the matter in controversy is satisfied

under 28 U.S.C. §1332(d)(6). For removal purposes, the question is not “what damages the

plaintiff will recover, but only how much is in controversy between the parties.” Sabrina Roppo

v. Travelers Commercial Ins. Co., 869 F.3d 568, 579 (7th Cir. 2017) (emphasis in original).

       26.     Under CAFA, Defendants need only show that there is a “reasonable probability

that the stakes exceed” $5 million. Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th




                                                  7
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 8 of 10 PageID #:8




Cir. 2005). The amount in controversy “is a pleading requirement, not a demand for proof.”

Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011). See also Back Doctors Ltd v.

Metro. Prop. & Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir. 2011) (“The legal standard was

established by the Supreme Court in St. Paul Mercury [Indem. Co. v. Red Cab Co., 303 U.S. 283

(1938)]: unless recovery of an amount exceeding the jurisdictional minimum is legally impossible,

the case belongs in federal court”).

                                       RESERVATION OF RIGHTS

        27.     Defendants’ filing of this Notice of Removal is not intended, nor should be

construed, as any type of express or implied admission and/or consent by Defendants of whether

the court has personal jurisdiction over it. The filing of this Notice of Removal is not intended,

nor should be construed, as any type of express or implied admission by Defendants of any fact,

of the validity or merits of any of Plaintiff’s claims and allegations, or of any liability, all of which

Defendants hereby expressly deny, or as any type of express or implied waiver or limitation of any

of Plaintiff’s rights, claims, remedies, and defenses in connection with this action, all of which are

hereby expressly reserved.

        28.     Pursuant to 28 U.S.C. §1446(d), Defendants will promptly give written notice of

the filing of the Notice of Removal to Plaintiff and will file a copy of this Notice with the Clerk of

the Circuit Court for Cook County, Illinois.


        WHEREFORE, Defendants JERNBERG INDUSTRIES, LLC and AMERICAN AXLE &

MANUFACTURING, INC., respectfully request that this litigation be removed from the Circuit Court




                                                   8
      Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 9 of 10 PageID #:9




of Cook County, Illinois, to the United States District Court for the Northern District of Illinois,

Eastern Division.

 Dated:    September 18, 2020                             Respectfully submitted,


                                                     By: /s/ Jennifer L. Colvin
                                                         One of the Attorneys for Defendants,
                                                         JERNBERG INDUSTRIES, LLC and
                                                         AMERICAN AXLE & MANUFACTURING,
 Anne E. Larson (ARDC No. 6200481)                       INC.
 Jennifer L. Colvin (ARDC No. 6274731)
 Cyle R. Catlett (ARDC No. 6325562)
 OGLETREE, DEAKINS, NASH,
   SMOAK & STEWART, P.C.
 155 North Wacker Drive, Suite 4300
 Chicago, Illinois 60606
 Telephone: 312.558.1220
 anne.larson@ogletree.com
 jennifer.colvin@ogletree.com
 cyle.catlett@ogletree.com




                                                 9
    Case: 1:20-cv-05541 Document #: 1 Filed: 09/18/20 Page 10 of 10 PageID #:10




                              CERTIFICATE OF SERVICE

       The undersigned attorney certifies that on September 18, 2020, she filed the foregoing
Notice of Removal electronically with the Clerk of Court using the ECF system, and served the
Notice of Removal on the following via electronic mail:

                          James B. Zouras
                          Ryan F. Stephan
                          Megan E. Shannon
                          STEPHAN ZOURAS, LLP
                          100 North Riverside Plaza
                          Suite 2150
                          Chicago, Illinois 60606
                          jzouras@stephanzouras.com
                          rstephan@stephanzouras.com
                          mshannon@stephanzouras.com

                          Attorneys for Plaintiff


                                                    /s/ Jennifer L. Colvin
                                                    One of the Attorneys for Defendants
                                                    JERNBERG INDUSTRIES, LLC and
                                                    AMERICAN AXLE & MANUFACTURING, INC.



                                                                                    44269118.1
